DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 6/22/22, the following is a final office action. Claims 1, 11 and 21 are amended.  Claims 7, 17 and 27 are cancelled.  Claims 1-6, 8-16. 18-26 and 28-30 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-6, 8-16. 18-26 and 28-30 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-30, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite a method of Mental Processes. The claimed invention is a method that allows for access and update of applicant information records, which are concepts performed in the human mind (including observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of accessing and updating applicant information Page 3 Art Unit: 3628 records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to applicant information records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16, 18-26, 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al (AU 2009277966 Al), and further in view of Portisch et al  (US 20210318995 A1).

As per claim 1, Shetty et al disclose:

obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models, (Abstract, submitting a preliminary application for extracting available offers associated with the selected service. extracting the available offers associated with the selected service by processing information provided in the preliminary form);

generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models, (Abstract, submitting a dynamic application for said at least one available offer selected by the applicant);

receiving a request for an evaluation response, (Abstract, authenticating information provided in the dynamic application instantly);

requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information, (Description: Accordingly the present invention relates to the process, wherein the dynamic application is customized to the applicant's profile which comprises personal details, professional details, and the documents required. 4 WO 2010/013257 PCT/IN2009/000437 Accordingly the present invention relates to the process, wherein the information submitted by the applicant, such as mobile phone number, email id, residence telephone number, work telephone number, residence address, duration of stay at the current address, employer name, period with current employer, salary amount, break-up of gross salary into its constituent parts, designation, periodicity of salary, number of bounced checks in bank account, payments towards existing loan obligations, bank account number, address, location of bank branch, average bank account balance, professional details, bank statement, PAN details etc. are authenticated instantly); and

providing at least a portion of the dynamic applicant information to each of the plurality of providers for the purpose of generating the evaluation response, (Description, The system is able to connect to credit bureaus ... collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) ... The system collects this data and passes it through the rules engine in the system resulting in the decision to (a) let the application pass through to the next step in the application process, (b) decline the application, or (c) hold the application in the current stage and request the applicant for more information... So the applicant is requested to provide the portion of their email address that precedes '@microsoft.com’)... As the email usually has some portion of the employee's name in it, the system can even verify that the email id belongs to the applicant and not to a friend who works at that firm).

Shetty et al does not disclose the following limitations, however Portisch et al discloses:

wherein generating the dynamic evaluation model includes mapping one or more information inquiries within each of the plurality of evaluation models to one or more information inquiries within the dynamic evaluation model, ([0120], [0121]);
 and wherein the mapping includes, at least in part, at least one of:
 a one-to-many mapping, whereby a first information inquiry of the one or more information inquiries is mapped to a second information inquiry of the one or more information inquiries and a third information inquiry of the one or more information inquiries, wherein the first, second, and third informational inquiries are different informational inquiries in the plurality of evaluation models ([0121] FIG. 8D illustrates an example 840 of a division mapping. Generally, a division mapping is a one-to-many mapping between three or more data objects. A division mapping may divide a single source object to map it to two or more target objects. Data that is maintained in a single table at a source database system may, for instance, be maintained in multiple tables in a target database system). For this example 840, Object A 842, in data model 1841, may be mapped to both Object I 844 and Object II 846, both in data model 2 843. A portion or subset of Object A 842a may be mapped to Object I 844, while another portion or subset of Object A 842b may be mapped to Object II 846. The portions 842a, 842b may be non-overlapping or may overlap in part. Thus, the mapping from Object A 842 to Object I 844 and Object II 846 is a division mapping because Object A is divided to map to separate objects, Object I and Object II); and

a many-to-one mapping, whereby the second information inquiry of the one or more information inquiries and the third information inquiry of the one or more information inquiries is mapped to the first information inquiry of the one or more information inquiries in the plurality of evaluation models, ([0120] FIG. 8C illustrates an example 830 of an assembling mapping. Generally, an assembling mapping is a many-to-one mapping between three or more data objects, such as data maintained in multiple source tables being maintained at a single (or, in any event, smaller number) of tables in a target system. An assembling mapping may assemble two or more source objects, which together map to a single target object).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Portisch et al   in the systems of Shetty et al , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, Shetty et al disclose:

wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application, (Description: The system is able to connect to credit bureaus (for example Credit Information Bureau (India) Limited), collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) and, in the case of a collateralized loan such as a home loan, information pertaining to the collateral offered).

As per claim 3, Shetty disclose:

wherein the plurality of providers includes one or more of:

a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers, (Description: The system is able to connect to credit bureaus (for example Credit Information Bureau (India) Limited), collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) and, in the case of a collateralized loan such as a home loan, information pertaining to the collateral offered).

As per claim 4, Shetty discloses:

wherein: the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; and the dynamic applicant information includes responses to the plurality of dynamically- defined information inquiries, (Description: If the applicant wishes to proceed further, at least one offer from said extracted available offers is selected by the applicant and a dynamic application needs to be filled. The dynamic application includes fields such as personal details, residence address, professional details and the required document. The dynamic application also lists out the supporting documentation that the applicant needs to submit. )

As per claim 5, Shetty disclose:

wherein each of the plurality of provider evaluation models includes a plurality of information inquiries, (Description: When an application comes in from someone who works at one of employers listed in the database of the system, the system sends an email to a designated HR representative in that company who can verify the information submitted by the employee such as salary, employment tenure, designation etc.)

As per claim 6, Shetty et al does not disclose the following, however, Ma discloses: wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models, (Ma (CA 2366508 Al) DESCRIPTION OF A PREFERRED EMBODIMENT: Thus, the contents of each form is determined on the basis of the information supplied in one or more earlier forms. In this manner, the total number of forms or length of each form may be reduced or minimized, as subsequent forms can omit questions rendered redundant by earlier forms. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ma in the systems of Shetty et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Shetty et al discloses:

wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user, (DESCRIPTION: Once the application gets through the authentication process...the status of the application will be updated to the applicant...When the applicant submits the application, a code is instantly messaged to the cell phone number as provided in the application form. The applicant must key in the code on the system interface in order to validate the submitted cell phone number. Validation can also be done by replying to the message. The applicant may also call the number from which the message is sent and enter a code for validation...).

As per claim 9, Shetty et al discloses:

wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a remote computing device, (DESCRIPTION: Once the application gets through the authentication process...the status of the application will be updated to the applicant...When the applicant submits the application, a code is instantly messaged to the cell phone number as provided in the application form. The applicant must key in the code on the system interface in order to validate the submitted cell phone number. Validation can also be done by replying to the message. The applicant may also call the number from which the message is sent and enter a code for validation...).

As per claim 10, Shetty et al discloses:

receiving the evaluation response from one or more of the plurality of providers, wherein the evaluation response is based, at least in part, upon the at least a portion of the dynamic applicant information, (Description, The system is able to connect to credit bureaus ... collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) ... The system collects this data and passes it through the rules engine in the system resulting in the decision to (a) let the application pass through to the next step in the application process, (b) decline the application, or (c) hold the application in the current stage and request the applicant for more information... So the applicant is requested to provide the portion of their email address that precedes ‘'@microsoft.com’)... As the email usually has some portion of the employee's name in it, the system can even verify that the email id belongs to the applicant and not to a friend who works at that firm).

As per claim 11, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claims 12, 22, these claims recite limitations similar to those of claim 2, and is therefore rejected for similar reasons.

As per claims 13, 23, these claims recite limitations similar to those of claim 3, and is therefore rejected for similar reasons.

As per claims 14, 24 these claim recite limitations similar to those of claim 4, and is therefore rejected for similar reasons.

As per claims 15, 25, these claims recite limitations similar to those of claim 5, and is therefore rejected for similar reasons.

As per claims 16, 26, these claims recite limitations similar to those of claim 6, and is therefore rejected for similar reasons.

As per claims 18, 28, these claims recite limitations similar to those of claim 8, and is therefore rejected for similar reasons.

As per claims 19, 29, these claims recite limitations similar to those of claim 9, and is therefore rejected for similar reasons.

As per claims 20, 30, these claims recite limitations similar to those of claim 10, and is therefore rejected for similar reasons.

As per claim 21, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 6, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628